Citation Nr: 1741113	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating for a bilateral hearing loss disability in excess of 0 percent prior to May 20, 2015 and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a scar on the chin.

3.  Entitlement to service connection for a left arm disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in June 2015, additional documents were associated with the Veteran's claims file that were submitted by the Veteran, to include a VA treatment record in July 2017.  As the Veteran filed his substantive appeal in March 2014, this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 20, 2015, the audiometric examination results reflecting the most severe hearing loss corresponded to a level II designation for the "better" ear and a level IV designation for the "poorer" ear.

2.  From May 20, 2015, the audiometric examination results reflecting the most severe hearing loss corresponded to a level II designation for the "better" ear and a level V designation for the "poorer" ear.

3.  A scar on the chin is related to the Veteran's active service.

4.  A left arm disability, to include status post old trauma with residual sprain, is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for a bilateral hearing loss disability in excess of 0 percent prior to May 20, 2015 and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  A scar on the chin was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  A left arm disability, to include status post old trauma with residual sprain, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Bilateral Hearing Loss Disability

Legal Criteria 

The July 2010 rating decision on appeal granted entitlement to service connection for hearing loss and assigned a 0 percent disability rating under Diagnostic Code 6100, effective September 30, 2009.  A June 2015 rating decision increased the assigned disability rating to 10 percent, effective May 20, 2015.

The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the rating schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85(d) (2017).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  See 38 C.F.R. § 4.85, Table VI (2017).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched based on the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating percentage under Diagnostic Code 6100.

The Board notes that applicable regulations state that an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2017).  




Analysis

Of record is an October 2009 private medical record from audiologist S.T.  It was noted that the Veteran's "chief complaint was disequilibrium upon walking or standing for several years."  An impression was noted of "[a]bnormal [videonystagmography] consistent with central pathology, probably cerebellar."  Audiometric testing was of record, in graphical format.  In the role of fact finder, the Board may interpret the graphical data.  See Ponder v. Shinseki, No. 09-0881 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance, and stating that the Board, however, is empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252 (1992) (stating that a single-judge disposition "may be cited or relied upon...for any persuasiveness or reasoning it contains").  Interpreting the October 2009 graphical audiometric results, pure tone thresholds, in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT

20
15
15
20
LEFT

15
25
30
45

The puretone threshold average in the right ear was 18 and the puretone threshold average in the left ear was 29.  Speech discrimination scores were noted as 84 percent for the right ear and 96 percent for the left ear.  The Board notes that it is not clear what speech discrimination test was used and that, as referenced above, an examination for hearing impairment for VA purposes must include a Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85(a) (2017).  In any event, even assuming (without deciding) that the private testing used the Maryland CNC test, a higher disability rating is not warranted.  The October 2009 private test results, when applied to Table VI, correspond to a level II designation for the right ear and a level I designation for the left ear.  Under Table VII, a level I designation for the "better" (the left) ear and a level II designation for the "poorer" (the right) ear warrants the assignment of a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

The Veteran was afforded a VA examination in June 2010 for his bilateral hearing loss disability.  The examination report noted that the Veteran "describes some loss of balance."  It was also noted that "[t]he effect of the condition on the [Veteran's] usual occupation is difficulty hearing speech.  The effect of the condition on the [Veteran's] daily activity is difficulty hearing speech."  Audiological testing was conducted (the Board notes that puretone audiometry and bone conduction test results were included; despite the examiner's statement that "[a] bone conduction study is better than an air conduction study to reflect the [Veteran's] hearing loss," the Board will evaluate the Veteran's bilateral hearing loss disability based on puretone audiometry test results as they contained, overall, more severe findings and thus such consideration is more favorable to the Veteran).  Puretone thresholds, in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT

35
25
25
30
LEFT

25
30
25
40

The puretone threshold average in the right ear was 29 and the puretone threshold average in the left ear was 30.  Speech discrimination scores were not clearly indicated, in that the examination report stated that "the best performance is 88% in the right ear and 96% in the left ear," whereas a handwritten notation on an Audio Form noted a 76 percent speech discrimination score for the right ear at the "most comfortable level."  These results when applied to Table VI correspond to a level III designation for the right ear (using the more severe 76 percent speech discrimination score, as such is more favorable to the Veteran) and a level I designation for the left ear.  Under Table VII, a level I designation for the "better" (the left) ear and a level III designation for the "poorer" (the right) ear warrants the assignment of a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

In a December 2011 statement, the Veteran stated that his hearing had gotten worse.  He also submitted private medical evidence from Dr. J.W and submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Dr. J.W., upon which he noted receiving treatment from 2011 to the present for loss of hearing.  Submitted were graphical results of an October 2011 audiometric test.  As noted above, the Board may interpret such results and interpreting the graphical audiometric results, pure tone thresholds, in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
55
70
LEFT

5
10
20
35

The puretone threshold average in the right ear was 49 and the puretone threshold average in the left ear was 18.  The Board notes speech discrimination test results were note included and that, as referenced above, an examination for hearing impairment for VA purposes must include a Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85(a) (2017).  In any event, even considering only the Veteran's puretone threshold average and using Table VIA (applicable for use in specified situations and based only on puretone threshold average), the results would correspond to a level III designation for the right ear and a level I designation for the left ear.  Under Table VII, a level I designation for the "better" (the left) ear and a level III designation for the "poorer" (the right) ear warrants the assignment of a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

The Veteran was afforded a VA examination in July 2013 for his bilateral hearing loss disability.  The examination report noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work, and stated that "[t]he Veteran reports he has difficulty hearing from his right ear."  The examiner compared the July 2013 audiometric test results to the June 2010 VA examination audiometric test results and stated that "[t]he findings are consistent with the Veteran's claim for increase in severity for his right ear hearing loss."  Audiological testing was conducted and puretone thresholds, in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT

30
30
45
40
LEFT

10
10
15
35

The puretone threshold average in the right ear was 36 and the puretone threshold average in the left ear was 18.  Speech discrimination scores were 96 percent in the right ear and 96 percent in the left ear.  These results when applied to Table VI correspond to a level I designation for the right ear and a level I designation for the left ear.  Under Table VII, a level I designation for the "better" (both) ear and a level I designation for the "poorer" (both) ear warrants the assignment of a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Also of record is a September 2013 VA treatment audiology consult note.  This note stated to "view Audiogram under Tools menu," but actual audiogram test results are not of record.  The note stated that "[s]ituation(s) of greatest difficulty: Background noise, Telephone, Cell phone, Soft speech, Television, Women/Children."  It was also noted that "[t]here are periodic episodes of imbalance lasting seconds...There is a history of falls."  It was also noted that a hearing problem caused the Veteran to feel embarrassed when meeting new people, that a hearing problem caused the Veteran to feel frustrated when talking to members of his family, that the Veteran had difficult hearing when someone speaks in a whisper, that the Veteran felt handicapped by a hearing problem, that a hearing problem caused the Veteran difficulty when visiting friends, relatives or neighbors, that sometimes a hearing problem caused the Veteran to have arguments with family members, that a hearing problem caused the Veteran difficulty when listing to TV or a radio, that the Veteran sometimes felt that any difficult with his hearing limits or hampers his personal or social life and that a hearing problem caused him difficulty when in a restaurant with relatives or friends.  

While the September 2013 VA treatment audiology consult note did not contain actual audiometric test results, a puretone threshold average was noted of 38 for the right ear and 20 for the left ear.  The Board notes that it is not clear what frequencies were used in the provided average and, as referenced above, for VA rating purposes the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85(d) (2017).  In any event, even assuming (without deciding) that the testing used the specified frequencies for the puretone threshold average provided, a higher disability rating is not warranted, as outlined further below.  Speech recognition testing results were noted as 68 percent for the right ear and 84 percent for the left ear.  The Board notes that it is not clear what speech discrimination test was used and that, as referenced above, an examination for hearing impairment for VA purposes must include a Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85(a) (2017).  In any event, even assuming (without deciding) that the testing used the Maryland CNC test, a higher disability rating is not warranted.  The listed test results, when applied to Table VI, correspond to a level IV designation for the right ear and a level II designation for the left ear.  Under Table VII, a level II designation for the "better" (the left) ear and a level IV designation for the "poorer" (the right) ear warrants the assignment of a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017). 

The Veteran was afforded a VA examination on May 20, 2015 for his bilateral hearing loss disability.  The examination report noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work, and stated that "[t]he [Veteran] reports the following overall functional impairment(s) from the hearing loss: difficulty hearing conversations, on the phone, radio/TV and his students when he was teaching.   He has a right hearing aid that was provided by the VA."  Audiological testing was conducted (the Board notes that puretone audiometry and bone conduction test results were included; despite the examiner's statement that "bone conduction thresholds are the better test to reflect the [Veteran's] right hearing loss," the Board will evaluate the Veteran's bilateral hearing loss disability using the right ear puretone audiometry test results as they contained, overall, more severe findings and thus such consideration is more favorable to the Veteran).  Puretone thresholds, in decibels, were:



HERTZ




1000
2000
3000
4000
RIGHT

50
60
65
60
LEFT

10
15
10
35

The puretone threshold average in the right ear was 59 and the puretone threshold average in the left ear was 16.  Speech discrimination scores were 68 percent in the right ear and 86 percent in the left ear.  These results when applied to Table VI correspond to a level V designation for the right ear and a level II designation for the left ear.  Under Table VII, a level II designation for the "better" (the left) ear and a level V designation for the "poorer" (the right) ear warrants the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  As noted, a June 2015 rating decision increased the assigned disability rating for the Veteran's bilateral hearing loss disability to 10 percent, effective May 20, 2015, based on the results of this VA examination.  

As noted in the Introduction, the Veteran testified at a June 2017 Board hearing before the undersigned VLJ.  The Veteran stated that "I have a hearing ailment...I still have some problems hearing, cannot hearing anything because my hearing seems to be always getting full of wax."  Responding to a question from his representative, the Veteran stated that this was in reference to "[j]ust the right ear."  The Veteran's representative stated that "we're asking the Court to hold off so we can get a new hearing exam done for the Veteran" and the VLJ asked the representative to assist the Veteran with this examination so that, essentially, it complied with the requirements of 38 C.F.R. § 4.85(a) (2017).  See June 2017 Board Hearing Transcript, Page 4.  In general, the Board notes that the Veteran (or his representative) did not explicitly state that his hearing had worsened since the May 20, 2015 VA examination.

Following the Board hearing, the Veteran's representative submitted a July 2017 statement stating that "[t]he [VLJ] gave [the Veteran] 60 days to get an updated Hearing Exam to be presented before rendering a decision.  Vete[r]an is now submitting the Exam" and that "[h]opefully this will be enough to grant the [V]eteran a[] HIGHER evaluation for Bilateral Hearing Loss."  Submitted was a June 2017 VA treatment audiology consult note.  This note stated "[p]urpose of visit: [Veteran] stated that he is applying for compensation.  He was told by a representative and a judge to come to the VA to get a hearing evaluation.  He was advised that today's audiogram cannot be used for rating purposes."  This note stated to "view Audiogram under Tools menu," but actual audiogram test results are not of record.  While actual audiometric test results were not of record, a puretone threshold average was noted of 38 for the right ear and 23 for the left ear.  The Board notes that it is not clear what frequencies were used in the provided average and, as referenced above, for VA rating purposes the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85(d) (2017).  In any event, even assuming (without deciding) that the testing used the specified frequencies for the puretone threshold average provided, a higher disability rating is not warranted, as outlined further below.  Speech recognition testing results were noted as 84 percent for the right ear and 80 percent for the left ear.  The Board notes that it is not clear what speech discrimination test was used and that, as referenced above, an examination for hearing impairment for VA purposes must include a Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85(a) (2017).  In any event, even assuming (without deciding) that the testing used the Maryland CNC test, a higher disability rating is not warranted.  The listed test results, when applied to Table VI, correspond to a level II designation for the right ear and a level III designation for the left ear.  Under Table VII, a level II designation for the "better" (the right) ear and a level III designation for the "poorer" (the left) ear warrants the assignment of a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

The Board notes that while the June 2017 VA audiometric results reflected a change in the Veteran's left ear when compared to the prior May 20, 2015 VA examination audiometric results, the June 2017 results were not of sufficient severity to warrant a new VA examination, as the results corresponded to a 0 percent disability rating and the Veteran is already assigned a 10 percent disability rating from May 20, 2015 and therefore remanding for a new VA examination would likely be of no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (stating that there was "no basis for a remand [to the Board] which would only 'result in unnecessarily imposing additional burdens on [VA] with no benefit flowing to the Veteran'").

To summarize the audiological examination results noted above, prior to May 20, 2015, the audiometric examination results reflecting the most severe hearing loss corresponded to a level II designation for the "better" ear and a level IV designation for the "poorer" ear.  See September 2013 VA Treatment Audiology Consult Note.  These results warrant a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  From May 20, 2015, the audiometric examination results reflecting the most severe hearing loss corresponded to a level II designation for the "better" ear and a level V designation for the "poorer" ear.  See May 20, 2015 VA Examination Report.  These results warrant a 10 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

Overall, the evidence prior to May 20, 2015 did not indicate that a disability rating in excess of 0 percent is warranted.  May 20, 2015 is the earliest ascertainable date that the evidence indicated that a 10 percent disability rating was warranted and the evidence did not indicate that a disability rating in excess of 10 percent was warranted at any point after May 20, 2015.  In this regard, the Board is aware of the United States Court of Appeals for Veterans Claims (Court) case of Swain v. McDonald, 27 Vet. App. 219 (2015), but the facts presented in that case are distinguishable from the facts in that case.  Specifically, as opposed to the facts in Swain, in this case there is not a medical opinion stating that earlier non-Maryland CNC test speech recognition results were consistent with later Maryland CNC controlled speech discrimination test results that warranted an increased disability rating.  As such, Swain is inapposite and an earlier increased disability rating is not warranted in this case.     

In sum, the Board concludes that the criteria for an initial disability rating for a bilateral hearing loss disability in excess of 0 percent prior to May 20, 2015 and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).  Accordingly, the Veteran's claim is denied.

In reaching this conclusion, the Board notes that it has considered the Veteran's lay statements.  The Veteran is competent to report difficulty hearing and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on the audiological examinations are consistent with the assertion that the Veteran has difficulty hearing.  As noted above, however, the "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As such, for the reasons outlined above, a higher disability rating is not warranted at any point during the appeal period in this case.

Extraschedular
 
In Doucette v. Shulkin, 28 Vet. App. 366 (2017) the Court held that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech" and that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment."  The symptomatology associated with the Veteran's bilateral hearing loss disability, as outlined above, generally related to difficult hearing and understanding speech (or are facets of communication difficulties) and accordingly are contemplated by the rating schedule.  

The evidence of record also, however, referenced balance issues and related falls.  In review, the evidence of record does not appear to contain competent evidence linking any balance issues to the Veteran's bilateral hearing loss disability.  In this regard, as noted, an October 2009 private medical record from audiologist S.T. noted that the Veteran's "chief complaint was disequilibrium upon walking or standing for several years" and included an impression that "[a]bnormal [videonystagmography] consistent with central pathology, probably cerebellar."  This audiologist did not relate balance issues to the Veteran's bilateral hearing loss disability.  The Board notes that this medical record was addressed to a Dr. M. and on a June 2010 VA Form 21-4142 the Veteran listed two providers, to include Dr. M., and noted treatment for hearing and "loss balance" and stated that "I lose my balance, Dr. [M.] says something behind the ear it, but it's back."  The AOJ did not request records from Dr. M. or the other provider listed on the VA Form 21-4142 (perhaps due to multiple providers being listed on the form) and evidence is not otherwise of record from these providers.

Also of record is an October 2013 VA Ear, Nose and Throat/Otolaryngology consult note, which stated that the Veteran was "referred for eval[uation] of an asymmetrical [sensorineural] hearing loss" and that he "[d]oes have so[m]e...balance problems but nothing consistent with an 8th nerve disorder."  This doctor did not relate balance issues to the Veteran's bilateral hearing loss disability.  In addition, a June 2014 VA treatment note noted that the Veteran reported "'some balance issues', he feels his balance is [related to] his hearing aid and states he has been told if he had a device for both ears not one (as he does at this time) that may help."  A July 2014 VA audiology treatment note, completed by a doctor of audiology, stated that the Veteran's "wife thought if the [Veteran] had a [hearing aid] in both ears it would help his balance issues, as he is at risk for fall.  Explained to [Veteran] that this is not the case."  A November 2014 VA neurology consult treatment note referenced the Veteran having "three falls in the last months" and included an assessment stating, in part, that "the cause of fall is unknown at this moment" and noting a differential diagnosis of three causes that did not relate to the Veteran's bilateral hearing loss disability.   

  The Veteran has not contended, and the evidence of record did not suggest, that his bilateral hearing loss disability resulted in marked interference with employment or frequent periods of hospitalization.  As noted, the evidence indicated that the Veteran's bilateral hearing loss disability impacted ordinary conditions of daily life, including the ability to work, but the evidence also generally referenced the Veteran as being retired.  The evidence, overall, did not indicate that the Veteran's bilateral hearing loss disability resulted in marked interference with employment.  As such, referral for extraschedular consideration is not warranted in this case.     

General Considerations

Finally, as applicable to this issue, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or   assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection - Chin Scar

The Veteran seeks entitlement to service connection for a scar on his chin.  He has consistently reported that this scar is a result of an incident that occurred during his active service while in Europe during World War II.  The Veteran reported, essentially, that he was inside a building when a bomb exploded, which caused windows in the building he was in to break and that glass shards injured his chin and that he subsequently required medical care.  See June 2010 Veteran Statement, May 2015 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ), May 2015 VA Scars/Disfigurement DBQ, June 2017 Board Hearing Transcript, pages 4-5.

The Board notes that the Veteran's service treatment records (STRs) are not of record and were presumably impacted by the 1973 National Personnel Records Center (NPRC) fire.  See May 2010 VA Form 21-3101 (Request for Information) (documenting a response to a request for STRs from the NPRC of "record is fire related and there are no STRs); see also September 2013 VA Form 21-3101 (documenting a negative response to a request for sick/morning reports in December 1944 with remarks pertaining to "glass fragments in face, chin").  The limited official records of record are related to the Veteran's discharge.  An Enlisted Record and Report of Separation form reflected that the Veteran served in Europe from November 1943 to July 1945 and noted more than 20 months of foreign service.  Under the Decorations and Citations heading was listed the European-African-Middle Eastern Campaign Medal and under the Battles and Campaigns heading listed were Normandy, Northern France, Ardennes, Rhineland and Central Europe.  The Board notes that while under a section titled Wounds Received in Action "None" was listed, it is unclear whether the circumstances of the Veteran's reported in-service chin injury would qualify as "in action."   

In May 2015, the AOJ requested a VA examination and on the examination request form stated that the Veteran's unit "was exposed to the hardships of service in a combat environment including on occasion being subject to enemy fire" and that the Veteran's June 2010 "statement regarding his service [in which he reported injuring his chin]... is accepted as credible and consistent with the circumstances of his service."  Additionally, in the June 2015 SSOC the AOJ stated that regarding the Veteran's reported in-service chin injury that "[a]lthough the evidence of record does not show direct participation in combat, your statement regarding your service is accepted as credible and consistent with the circumstances of your service."  The AOJ, essentially, found the Veteran's report of an in-service chin injury to be credible, which is favorable finding that the Board will not dispute.  Moreover, the Board also finds the Veteran's report of an in-service chin injury to be credible.

The Veteran was afforded a VA examination in May 2015 and a Scars/Disfigurement DBQ was completed.  A diagnosis was noted of "scar on chin, status post shrapnel wound," with a date of diagnosis noted of 1945.  The DBQ noted that the Veteran "indicates the scar from when a V[1] bomb went off nearby and glass shards from a window imbed[d]ed in my face and cut deeply under my chin."  The DBQ noted regarding the details of the scar as "on the underside of the right chin from shrapnel from glass."

The examiner provided an opinion addressing direct service connection and whether the Veteran's chin scar was related to his active service.  The examiner provided an opinion that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The provided rationale stated in its entirety that "[t]here is no documentation of a chin scar in the reviewed service records.  With no documentation in the records, an opinion cannot be rendered without resorting to mere speculation."        

Upon review of the provided opinion and rationale, the Board finds that it is inadequate and therefore afforded no probative value.  In a similar factual case where the Board had assumed an in-service injury, the Court stated when addressing the adequacy of a VA opinion that "the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the [Veteran's] current disability and his military service."  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, the May 2015 VA opinion provided a negative opinion as to direct service connection and the rationale relied on, essentially, the absence of medical records corroborating the Veteran's reported in-service chin injury, the report of which that has been found credible by the AOJ and the Board.  Accordingly, the Board finds the May 2015 VA opinion inadequate and affords it no probative value.

Reviewing the remaining adequate evidence of record, as noted above, the AOJ and the Board have found the Veteran's report of an in-service chin injury to be credible.  The Board also finds that the Veteran is competent to report that he suffered an in-service chin injury as described and that this injury resulted in a scar, as these are both capable of lay observation.  The Board finds probative the findings documented on the May 2015 Scars/Disfigurement DBQ, which noted a diagnosis of "scar on chin, status post shrapnel wound" and described the scar as "on the underside of the right chin from shrapnel from glass."  These findings from a medical professional indicated, at least implicitly, that the chin scar that was present upon examination was consistent with the in-service injury reported by the Veteran.
  
Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, based on the Veteran's competent and credible lay statements, combined with the findings documented on the May 2015 Scars/Disfigurement DBQ, the Board finds that a scar on the chin is related to the Veteran's active service.  The Board therefore concludes that a scar on the chin was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Accordingly, entitlement to service connection for a scar on the chin is granted and, to this extent, the Veteran's claim is granted.

III.  Service Connection - Left Arm Disability 

The Veteran seeks entitlement to service connection for a left arm disability.  He has consistently reported that he broke or fractured his arm during active service while in Europe during World War II.  The Veteran reported, essentially, that while in Germany looking for German soldiers, he was on a coal rail car that was slippery and that he slipped and fell and broke his arm and that he subsequently required medical care.  See June 2010 Veteran Statement, May 2015 VA Shoulder and Arm Conditions DBQ, May 2015 VA Elbow and Forearm Conditions DBQ, July 2015 VA Form 9 (Appeal to [the Board]), July 2015 Veteran Statement, June 2017 Board Hearing Transcript, pages 5-7.  In addition, in August 2015 the Veteran submitted a photograph, which was noted to reflect him "with his arm in a sling when his arm was broken."  The Board observes that the photograph submitted is labeled with the name of a German city and features five men in front of a Nazi flag.  Due to the size and black and white nature of the photograph, it is not entirely clear to the Board whether any of the men are wearing a sling.   

The Board notes that on his original October 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the right arm was specified.  The Veteran subsequently clarified that this was a mistake and that it was his left arm that was broken.  See July 2015 Veteran Statement.  While the AOJ adjudicated this claim as one for entitlement to service connection for a right arm disability, in light of the Veteran's contentions and more contemporaneous explanation, the Board will adjudicate the issue of entitlement to service connection for a left arm disability.

As discussed above, the Veteran's STRs are not of record.  See also September 2013 VA Form 21-3101 (documenting a negative response to a request for sick/morning reports in May 1945 with remarks pertaining to "broken arm").  In addition, as noted, an Enlisted Record and Report of Separation form reflected that the Veteran served in Europe from November 1943 to July 1945, noted more than 20 months of foreign service and listed Battles and Campaigns that included the Ardennes, Rhineland and Central Europe.  The Board notes that while under a section titled Wounds Received in Action "None" was listed, it is unclear whether the circumstances of the Veteran's reported in-service arm injury would qualify as "in action."   

In May 2015, the AOJ requested a VA examination and on the examination request form stated that the Veteran's unit "was exposed to the hardships of service in a combat environment" and that the Veteran's June 2010 statement in which he reported injuring his arm during active service "is accepted as credible and consistent with the circumstances of his service."  Additionally, in the June 2015 SSOC the AOJ stated that regarding the Veteran's reported in-service arm injury that "[a]lthough the evidence of record does not show direct participation in combat, your statement regarding your service is accepted as credible and consistent with the circumstances of your service."  The AOJ, essentially, found the Veteran's report of an in-service arm injury to be credible, which is favorable finding that the Board will not dispute.  Moreover, the Board also finds the Veteran's report of an in-service left arm injury to be credible.

The Veteran was afforded a VA examination in May 2015 and two DBQs were completed.  A Shoulder and Arm Conditions DBQ noted a diagnosis of degenerative arthritis of left acromioclavicular joint and stated that this "is a separate diagnosis for incidental findings on x-ray.  It has no relationship to complaint of left arm fracture."  An Elbow and Forearm Conditions DBQ noted a diagnosis of status post left arm old trauma with residual sprain, with a diagnosis noted of May 2015.  The DBQ noted that the Veteran reported breaking his left arm in 1945 in Germany after slipping and falling while on a coal rail car and that "the medic immobilized the arm in a wire cage and put it in a sling."  The DBQ noted that left elbow pain was noted on examination and caused functional loss, that pain was exhibited upon flexion, extension, forearm supination and forearm pronation and that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, specifically at the lateral forearm.  The Board notes that at the July 2017 Board hearing upon questioning from the VLJ as to what part of the arm was broken, the Veteran stated "[b]etween ...my elbow and my wrist," which the Board notes would include his forearm.  The Veteran also testified that "they send me to a doctor...and...she ran her finger this way and when she hit the break, it hurt and she says that's where you broke your arm."  In addition, included radiology reports noted impressions of a normal left forearm and a normal left humerus and stated that "[t]here is no evidence of fracture or malalignment."  

The examiner provided an opinion addressing direct service connection and whether the Veteran's arm disability was related to his active service.  The examiner provided an opinion that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The provided rationale stated in its entirety that the Veteran "denies broken right arm.  He states it is to left.  There is no documentation of a right or left arm injury noted in the service records reviewed.  With no documentation in the records, an opinion cannot be rendered without resorting to mere speculation."

Upon review of the provided opinion and rationale, the Board finds that it is inadequate and therefore afforded no probative value.  Similar to the analysis provided above related to the chin scar, the May 2015 VA opinion provided a negative opinion as to direct service connection and the rationale relied on, essentially, the absence of medical records corroborating the Veteran's reported in-service arm injury, the report of which that has been found credible by the AOJ and the Board.  Accordingly, the Board finds the May 2015 VA opinion inadequate and affords it no probative value.

Reviewing the remaining adequate evidence of record, as noted above, the Board has found the Veteran's report of an in-service left arm injury to be credible.  The Board also finds that the Veteran is competent to report that he suffered an in-service arm injury as described and that he was told by a medical professional at that time that he broke or fractured his arm.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when...the layperson is reporting a contemporaneous medical diagnosis").  The Board finds probative the findings documented on the May 2015 Elbow and Forearm Conditions DBQ, which noted a diagnosis of status post left arm old trauma with residual sprain.  These findings from a medical professional indicated, at least implicitly, that a present left arm disability was consistent with an old trauma injury.

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, based on the Veteran's competent and credible lay statements, combined with the findings documented on the May 2015 Elbow and Forearm Conditions DBQ, the Board finds that a left arm disability, to include status post old trauma with residual sprain, is related to the Veteran's active service.  The Board therefore concludes that a left arm disability, to include status post old trauma with residual sprain, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Accordingly, entitlement to service connection for a left arm disability, to include status post old trauma with residual sprain, is granted and, to this extent, the Veteran's claim is granted.


ORDER

Entitlement to an initial disability rating for a bilateral hearing loss disability in excess of 0 percent prior to May 20, 2015 and in excess of 10 percent thereafter is denied.

Entitlement to service connection for a scar on the chin is granted.

Entitlement to service connection for a left arm disability, to include status post old trauma with residual sprain, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


